Citation Nr: 0713956	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 26, 
2000, for the grant of service connection for chronic renal 
failure.  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

It is noted that the veteran's representative had expressed 
concern that recent rating decisions had not properly shown 
the effective date for the grant of service connection for a 
right wrist disability.  For example, a February 2007 rating 
decision (on another matter) listed the effective date of 
compensation for degenerative joint disease of the right 
wrist as "5/24/99."  The record contains, however, an 
August 2001 rating decision that had, in fact, granted an 
earlier effective date of October 16, 1996, concerning a 
right wrist disability.  Thus, this latter date appears to be 
the correct one.  



FINDING OF FACT

The record does not show an informal claim prior to September 
26, 2000, seeking secondary service connection for chronic 
renal failure.  



CONCLUSION OF LAW

The criteria for an effective date earlier than September 26, 
2000, for the grant of secondary service connection for 
chronic renal failure, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

This current appeal concerns a downstream element of an 
earlier effective date for the grant of secondary service 
connection.  Thus, a May 2005 letter told the veteran that to 
support a claim for an earlier effective date the evidence 
must show, in pertinent part, that he had filed a claim from 
an earlier date that had not been finally adjudicated and he 
was eligible for the benefit from an earlier date, or an 
informal claim was submitted from an earlier date and was 
pending at the date VA had received his formal claim and the 
veteran was eligible for the benefit claimed from an earlier 
date.  Additionally, in March 2006 and February 2007, the 
veteran received notice in compliance with Dingess, such that 
he was told how VA determined effective dates.  Additionally, 
the May 2005 letter stated the following:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

The May 2005 letter also informed the veteran of what 
evidence VA would obtain and what information and evidence he 
should provide.  It notified the veteran that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make reasonable efforts to get 
records not held by a Federal agency like records from State 
or local government, private doctors and hospitals, or 
current or former employers.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is also noted that the RO readjudicated the issue of an 
earlier effective date following the May 2005 and March 2006 
letters in a May 2006 supplemental statement of the case 
(SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 541 
(2006) (recognizing that a timing-of-notice error, as 
determined in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
primary concern regards evidence already in the claims file, 
and a VA examination is not relevant to the inquiry of this 
appeal.  It is determined that the appellant has been given 
an essential opportunity to advance his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis

An effective date earlier than September 26, 2000, for the 
grant of secondary service connection for chronic renal 
failure is not warranted for the reasons explained below.  

The effective date of an award of benefits is either (1) the 
date of receipt of the claim or (2) the date entitlement 
arose, whichever is later, unless otherwise provided.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  The communication may be 
from the claimant, his or her representative, a Member of 
Congress, or anyone acting as next friend of a claimant who 
is not sui juris.  38 C.F.R. § 3.155.

When an informal claim is received, VA is to forward an 
application form to the claimant.  If the formal claim is 
received within one year, the date of claim will be the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  The 
one-year time period does not begin to run until the form is 
sent to the claimant.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992); 38 C.F.R. §§ 3.109, 3.155.  Thus, an informal claim 
may remain open in perpetuity if a formal claim form is not 
sent.  If a claim of secondary service connection is received 
within one year after separation from service, the rules 
governing direct service connection will apply.  38 U.S.C.A. 
§ 5110(b)(1).  For an original claim for service connection, 
the effective date can be no earlier than: (1) the day 
following service connection for claims filed within one year 
of discharge from active duty or (2) the actual date the 
claim was received.  

A review of the record shows the veteran filed various claims 
of service connection over the years:  June 1970 for a 
deviated nasal septum; October 1987 for sprain, eye injury, 
left shoulder, back and heat exhaustion; December 1987 for 
gout; and in February 1992 for right wrist and to reopen a 
claim for left shoulder and back.  In terms of the latter 
claims, an April 1992 rating decision recounted that the 
Board (in 1990) had already denied claims of service 
connection for shoulder, neck, and upper back pain.  Also, 
the RO found that service connection for a right wrist 
disability was not warranted.  The veteran filed a notice of 
disagreement concerning the right wrist, but did not to an 
October 1992 statement of the case (SOC) with a timely 
substantive appeal. 

In September 1996, the veteran filed a VA Form 9 concerning 
the appeal he had initiated in 1992 for a denial of service 
connection for a right wrist disability, and the RO informed 
him that the substantive appeal was untimely given the lapse 
of time since the rating decision and SOC.  

In October 1996, the veteran's then-representative filed a 
statement that sought service connection for right wrist, 
arm, and shoulder disabilities, and neck and back conditions.  
The filing included a statement from the veteran who 
recounted from 1962 to 1996 various treatments for his wrist, 
arm, shoulder, back and neck.  

In February 1997, the RO received several lay statements from 
persons who had served with the veteran, and they recounted 
that the veteran had experienced right wrist, neck, and upper 
back pain.  

In April 1997, the veteran's spouse submitted a statement 
that the veteran's injury had forced him to be transferred to 
Standby Reserve.  She also stated:  "Everytime [the veteran] 
gets home after Army Reserve training he always asked me to 
massage his right wrist, arms, shoulder, neck, and back.  He 
takes Motrin for pain and that medicine eventually affect 
[sic] his kidney based on the examination at the VA Hospital 
in San Francisco."  The veteran's spouse named the veteran's 
various VA physicians, and expressed that she was very 
worried about her husband and hoped that the claims process 
could be advanced.  

An October 1997 rating decision declined to reopen claims of 
service connection for right wrist, left shoulder, back, and 
neck disabilities, and denied a claim for pain in the arms on 
the merits.  

In May 1998, the veteran submitted a letter and stated that 
it was unfortunate his military records showed only a right 
wrist disability but not his neck, back, and shoulder.  Given 
that, the veteran sought to claim service connection for his 
right wrist disability alone.  He stated:  "I am a 60 year 
old man with poor health condition and with a kidney disease 
with only 30% of my kidney working.  I would appreciate your 
reconsideration of my right wrist disability.  Until now I am 
still having physical therapy for my right wrist. . . ."  

In August 1998, the veteran stated that he was submitting new 
additional evidence and material to establish service 
connection for a right wrist disability, and related that he 
was "unable to work because of his disabilities, [and] 
sometimes the pain is unbearable that I need to get an 
injection."  A December 1998 rating decision denied a claim 
of service connection for a right wrist disability.  

In May 1999, the veteran submitted a VA Form 21-4138 with 
attached medical evidence for a pending claim regarding his 
right wrist.  Upon the veteran undergoing a VA examination 
that produced a nexus opinion connecting his right wrist 
disability to military service, a September 1999 rating 
decision granted service connection for degenerative joint 
disease of the right wrist with a 10 percent disability 
rating effective May 24, 1999.  

In September 2000, the veteran's representative submitted a 
notice of disagreement that sought an earlier effective date 
for the grant of service connection for a right wrist 
disability, and expressly raised a claim of service 
connection for cervical spine injury and left wrist 
disability, as well as secondary service connection for renal 
failure.  The RO issued a November 2000 letter that noted the 
veteran had filed an appeal.  Thereafter, an August 2001 
rating decision granted an earlier effective date of October 
16, 1996, for the grant of service connection for a right 
wrist disability, and an August 2001 SOC addressed the 
matter.  The veteran did not perfect a substantive appeal of 
this matter.  

A February 2003 rating decision granted service connection 
chronic renal failure as secondary to a service-connected 
right wrist disability with a 100 percent rating effective 
September 26, 2000, which was the date that the RO found it 
had received the veteran's claim for the benefit.  In a March 
2004 notice of disagreement, the veteran's representative 
contended that the effective date for the benefit should have 
been earlier than September 2000, and specifically that the 
effective date should be the same as that for the grant of 
service connection for a right wrist disability (October 16, 
1996).  The representative also contended in the alternative 
that the veteran's spouse's April 1997 letter qualified as an 
informal claim.  

To reiterate, the effective date of an award of benefits will 
generally depend on the date a claim for such benefits was 
filed, and the Board must consider evidence which may be 
construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date.  The Board is "required to review all the 
communications in the file...that could be interpreted to be 
a formal or informal claim for benefits."  Lalonde v. West, 
12 Vet. App. 377, 381 (1999).  

The Court has held that, "[w]hile the Board must interpret 
the appellant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
appellant."  Brannon v. West, 12 Vet. App. 32, 35 (1998), 
Lalonde, 12 Vet. App. at 382 (holding that the effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA).

The Board finds, however, that the record does not contain an 
earlier informal claim for secondary service connection for 
chronic renal failure.  Particularly, the April 1997 
statement from the veteran's spouse (which if liberally 
construed could be considered an informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit, i.e., 
secondary service connection for a kidney problem related to 
medication for the right wrist),  cannot be considered an 
"informal claim" because the veteran's spouse is not 
qualified under 38 C.F.R. § 3.155 to file a claim on the 
veteran's behalf.  Specifically, she was not a duly 
authorized representative, or some person acting as next 
friend of the claimant who is not sui juris.  Thus, all of 
the necessary elements to find that an April 1997 letter was 
an "informal claim" are not present.  

Additionally, though the veteran's May 1998 statement 
mentioned difficulties with his kidney, there is no 
indication that the communication requested a determination 
of entitlement or evidenced a belief in entitlement to the 
benefit of secondary service connection regarding his kidney.  
Rather, it is evident that the intent of the communication 
was for the veteran to advance his case for service 
connection for a right wrist disability, and in pointing out 
the kidney problem the veteran meant to impress upon VA the 
urgency of his need for a benefit related to the right wrist.  
The Board cannot find any implied or even suggested 
connection between a right wrist problem and a kidney problem 
such that it may be determined the veteran sought secondary 
service connection for chronic renal failure.

Similarly, though the August 1998 statement from the veteran 
may have shown that he was suffering from more than a right 
wrist disability (considering his reference to 
"disabilities" that kept him from working), there is no 
evidenced belief of entitlement to a benefit of secondary 
service connection renal disease.  

Otherwise, the first claim seeking secondary service 
connection for chronic renal failure was from the veteran's 
representative in September 2000.  Thus, according to 
38 U.S.C.A. § 5110(a), the effective date cannot be earlier 
than the current designation of September 26, 2000.  
Additionally, the veteran's representative appeared to argue 
that because the veteran's claim of service connection for a 
right wrist disability was effective from October 16, 1996, a 
grant for the secondary claim ought to date back to then, 
too.  No legal justification, however, was offered for this 
theory, and the Board finds that the law does not provide for 
such benefit.

A preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  


ORDER

An effective date earlier than September 26, 2000, for the 
grant of secondary service connection for chronic renal 
failure is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


